Name: Council Decision 2006/412/CFSP of 12 June 2006 on the launching of the European Union military operation in support of the United Nations Organisation Mission in the Democratic Republic of the Congo (MONUC) during the election process (Operation EUFOR RD Congo)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Africa;  defence
 Date Published: 2006-10-25; 2006-06-15

 15.6.2006 EN Official Journal of the European Union L 163/16 COUNCIL DECISION 2006/412/CFSP of 12 June 2006 on the launching of the European Union military operation in support of the United Nations Organisation Mission in the Democratic Republic of the Congo (MONUC) during the election process (Operation EUFOR RD Congo) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 2006/319/CFSP of 27 April 2006 on the European Union military operation in support of the United Nations Organisation Mission in the Democratic Republic of the Congo (MONUC) during the election process (1) and in particular Article 5 thereof, Whereas: (1) The Secretary General of the United Nations by letter dated 18 April 2006 confirmed the principles for the EU military support to MONUC in response to a letter by the Presidency dated 28 March 2006. (2) The DRC authorities have welcomed a possible EU military support to MONUC during the electoral process. (3) On 25 April 2006, the United Nations Security Council adopted Resolution 1671 (2006), authorising the temporary deployment of a European Union force (EUFOR RD Congo) to support MONUC during the period encompassing the elections in the Democratic Republic of the Congo. (4) The Independent Electoral Commission of the DRC has announced that the first round of elections in the DRC will be held on 30 July 2006. (5) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications and therefore does not participate in the financing of the operation, HAS DECIDED AS FOLLOWS: Article 1 The EU military operation in the DRC in support of MONUC during the election process (Operation EUFOR RD Congo) shall be launched on 12 June 2006. Article 2 The EU Operation Commander is hereby authorised with immediate effect to release the activation order (ACTORD) in order to execute the deployment of the forces, prior to Transfer of Authority following their arrival in theatre, and start execution of the mission. Article 3 This Decision shall take effect on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 12 June 2006. For the Council The President U. PLASSNIK (1) OJ L 116, 29.4.2006, p. 98.